DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 4-6, 11, 12 and 19-21, in the reply filed on 12/29/21 is acknowledged.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 19-21 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 4-6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3.	Claims 4-6 and 19-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticiapted by Auten et al. (US Patent 6,217,171).
Regarding claims 4 and 19, Auten (figures 1-4) discloses a contact lens 400 assembly, comprising a curved transparent substrate including a centrally located bandpass filter (center portion of 410) and  a polarization filter 420, the centrally located bandpass filter surrounded by the polarization filter (view from top), and a lenslet 200 attached to the curved transparent substrate (throughout the specification, Auten repeatedly described the optical function or property difference between the curved transparent substrate 410-420 (Auten referenced this as “first optical material”) and the lenslet 200 (Auten referenced this as “second optical material”).  For example, in col. 5, lines 18-29, Auten described “As indicated above, the second optical material provides at least one optical function or property different from the first optical material, e.g., index of refraction, diffraction, polarization, or range of light absorption wavelength. The second optical material can be an optical material that is chemically different from the first optical material or the same optical material that has been modified to provide different optical properties. For example, a pigment, U.V. absorbing agent, or refraction-modifying agent can be blended or co-polymerized with the monomers or reactants that form the first optical material to modify the optical properties.”  Optical function that specify the range of light absorption wavelength is a spectral filter.  Therefore, Auten reads on the claimed limitation under the broadest reasonable interpretations).
Regarding claims 5 and 20, Auten (figures 1-4; col. 5, lines 18-29) further discloses wherein the centrally located bandpass filter is a spectral filter (throughout the specification, Auten repeatedly described the optical function or property difference between the curved transparent substrate 410-420 (Auten referenced this as “first optical material”) and the lenslet 200 (Auten referenced this as “second optical material”).  For example, in col. 5, lines 18-29, Auten described “As indicated above, the second optical material provides at least one optical function or property different from the first optical material, e.g., index of refraction, diffraction, polarization, or range of light absorption wavelength. The second optical material can be an optical material that is chemically different from the first optical material or the same optical material that has been modified to provide different optical properties. For example, a pigment, U.V. absorbing agent, or refraction-modifying agent can be blended or co-polymerized with the monomers or reactants that form the first optical material to modify the optical properties.”  Optical function that specify the range of light absorption wavelength is a spectral filter.  Therefore, Auten reads on the claimed limitation under the broadest reasonable interpretations).
Regarding claims 6 and 21, Auten (figures 1-4; col. 5, lines 18-29) further discloses wherein the lenslet is a refractive lens (throughout the specification, Auten repeatedly described the optical function or property difference between the curved transparent substrate 410-420 (Auten referenced this as “first optical material”) and the lenslet 200 (Auten referenced this as “second optical material”).  For example, in col. 5, lines 18-29, Auten described “As indicated above, the second optical material provides at least one optical function or property different from the first optical material, e.g., index of refraction, diffraction, polarization, or range of light absorption wavelength. The second optical material can be an optical material that is chemically different from the first optical material or the same optical material that has been modified to provide different optical properties. For example, a pigment, U.V. absorbing agent, or refraction-modifying agent can be blended or co-polymerized with the monomers or reactants that form the first optical material to modify the optical properties.”  Therefore, Auten reads on the claimed limitation under the broadest reasonable interpretations).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 11 and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auten et al. (US Patent 6,217,171).
Regarding claim 11, Auten (figures 1-4) discloses all the claimed limitations except that the polarization filter is a linear polarizer.  However, selecting a polarizer that is linear is well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to select the proper polarizer for application-specific purpose.
Regarding claim 12, Auten (figures 1-4) discloses all the claimed limitations except that the centrally located bandpass filter comprises a rugate filter.  However, selecting a rugate filter for its intended purpsoe is well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to select the proper filter for application-specific purpose.

Response to Arguments
5.	Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive. 
Regarding claim 4, Applicant argues that the amendment is intended to clarify the relationship among the “centrally located bandpass filter”, “the polarization filter”, and “the curved transparent substrate”.  The Examiner respectfully disagrees.  The currently amended phrase does not further clarify any relationship between the elements, but only repeats the remaining limitations within the claim.  Applicant further argues that “the centrally located bandpass filter” surrounded by “the polarization filter”.  The Examiner respectfully disagrees.  As noted in claim 4 above, from the top view, “the centrally located bandpass filter” is surrounded by “the polarization filter”.  Therefore, Auten reads on the claimed limitation under the broadest reasonable interpretations).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/7/22